Citation Nr: 1027410	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  04-24 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for status post 
salpingostomy, currently rated 10 percent disabling.

2.  Entitlement to an increased disability rating for scar, 
residual of salpingostomy, currently rated 10 percent disabling.

3.  Entitlement to service connection for arthritis of the right 
knee.

4.  Entitlement to service connection for arthritis of the left 
knee.

5.  Entitlement to service connection for arthritis of the right 
shoulder.

6.  Entitlement to service connection for arthritis of the left 
shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
appeal was previously before the Board in July 2006, when it was 
remanded for additional development.  A review of the record 
shows that the RO has complied with all remand instructions 
related to the claims decided below.

In April 2006, the Veteran was afforded a travel Board hearing.  
A transcript of this hearing is of record.

The Board notes that when this appeal was previously before the 
Board, it additionally included the issue of entitlement to 
service connection for a nervous condition.  However, a May 2008 
RO rating decision has since granted service connection for 
anxiety disorder with depression, and that issue is thus no 
longer in appellate status.

In the April 2006 remand, the Board observed that the evidence of 
record suggested that the Veteran's status post salpingostomy was 
manifested not only by gynecological disability, but also by a 
post-surgical scar.  Development of this issue during the 
processing of the Board's remand has further confirmed this, and 
the RO has assigned a separate disability rating for the post-
surgical scarring.  As this separate rating for scarring is 
clearly associated with the disability for which the Veteran 
appeals for a higher disability rating, and as the separate 
rating was assigned in the course of adjudicating this appeal for 
increased disability benefits, the Board finds that the rating 
remains a part of this appeal within the jurisdiction of the 
Board's appellate review.  As the RO's assignment of a 10 percent 
rating for the scar (for a portion of the period on appeal) 
constitutes only a partial grant of the full benefit sought, the 
Board believes that it is required to consider whether any 
further increased compensation is warranted in that regard.  
Accordingly, the Board has expressly associated with this 
decision the issue of entitlement to an increased disability 
rating for scar, residual of salpingostomy, currently rated 10 
percent disabling.

Additionally, the Board notes that evidence developed during the 
processing of the April 2006 remand has presented new specific 
clinical information indicating that the Veteran's complaints of 
infertility are objectively confirmed and are associated with her 
service-connected gynecological pathology; specifically, this is 
discussed in a March 2008 addendum to a VA gynecological 
examination report.  In light of the fact that the Veteran's 
appeal in this case has consistently featured contentions 
regarding infertility as part of the gynecological disability on 
appeal, the Board believes that the record now reasonably raises 
a claim of entitlement to special monthly compensation (SMC) 
based on infertility / loss of use of a creative organ.  This 
matter is hereby referred to the RO for appropriate action.

The issues of entitlement to service connection for arthritis of 
the bilateral knees and shoulders are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The service-connected status post salpingostomy disability 
requires continuous treatment, and symptoms are controlled by 
such continuous treatment.

2.  The service-connected scar, residual of salpingostomy, is 
painful upon examination and is measured to be 12.5 by 0.2 
centimeters in length and width.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for status post salpingostomy disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.116, 
Diagnostic Code 7699-7614 (2009).

2.  The criteria for assignment of a 10 percent disability rating 
(but no higher) are met throughout the period on appeal for the 
Veteran's service-connected scar, residual of salpingostomy.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§ 4.7, Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and regulations 
which set forth the necessary criteria for the benefits currently 
sought.  The claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefits sought 
in a letter dated in August 2006.  Moreover, in this letter the 
appellant was advised of the types of evidence VA would assist in 
obtaining as well as her own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The Board notes that these letters were sent to the 
appellant prior to the most recent RO-level readjudication of the 
issue on appeal, as evidenced by the May 2008 supplemental 
statement of the case.  The VCAA notice was therefore effectively 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
Board finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no useful 
purpose would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notification that a 
disability rating and an effective date for the award of benefits 
will be assigned if the benefits are awarded.  Id. at 488.

In this case, the effectively timely letter sent in August 2006 
provided the notice contemplated by Dingess.  The appellant was 
provided with notice of the types of evidence necessary to 
establish a disability rating and an effective date for any 
rating that may be granted, and this letter explained how VA 
determines disability ratings and effective dates.  The Board 
notes that this letter was sent to the appellant prior to the 
most recent RO-level readjudication of the issues on appeal as 
evidenced by the May 2008 supplemental statement of the case.  
The notice was therefore effectively timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of her 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  The U.S. 
Court of Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that VA 
must bear the burden of proving that such an error did not cause 
harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
U.S. Supreme Court has recently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The Supreme 
Court in essence held that -except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) by 
not informing the claimant of the information and evidence 
necessary to substantiate the claim- the burden of proving 
harmful error must rest with the party raising the issue; the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in-service, 
private, and VA reports, have been obtained.  The Veteran has 
been afforded VA examinations to evaluate her disability in this 
appeal; all pertinent VA examination reports are of record, 
including those dated in October 2007 and March 2008.  The Board 
notes that the VA examination reports of record contain 
sufficiently specific clinical findings and informed discussion 
of the pertinent features of the disabilities on appeal to 
provide probative medical evidence adequately addressing the 
issues decided below.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to this 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with this appeal.

Analysis

The Veteran seeks assignment of a disability rating in excess of 
10 percent for her disability status post salpingostomy. The 
Veteran essentially contends that the disability is more severely 
disabling than the 10 percent disability rating reflects.  As 
discussed further below, the Veteran's claim encompasses a claim 
for increased disability compensation for scarring associated 
with the status post salpingostomy in addition to gynecological 
disability.

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

The Veteran's service-connected status post salpingostomy is 
currently evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.116, Diagnostic Code 7699-7614, as analogous to 'fallopian 
tube, disease, injury, or adhesions of.'  The general rating 
formula for disease, injury, or adhesions of Female Reproductive 
Organs (diagnostic codes 7610 through 7615) provides that a 10 
percent evaluation is warranted for symptoms that require 
continuous treatment.  A 30 percent evaluation is warranted for 
symptoms not controlled by continuous treatment.

When there is a question as to which of two evaluations should be 
applied to a disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Medical treatment records in the claims file document the 
Veteran's gynecological complaints over the years, although 
generally without specific medical attention directed to 
discussing any gynecological pathology in terms of the 
information most pertinent to applying the rating criteria.  
Prior to the Veteran's October 2007 VA gynecology examination 
associated with the development of this appeal, the medical 
records generally present symptom reports and clinical findings 
that do not clearly meet the criteria for any increased 
disability rating in this case.  Representative instances 
include: records showing various complaints of back and hip pain; 
a May 2002 note showing complaints of pelvic pain with relatively 
regular periods; a May 2002 note showing a pap smear negative for 
lesion or malignancy; January and March 2004 notes with imaging 
studies generally showing a normal uterus with right ovarian cyst

An October 2007 VA gynecology examination report describes the 
Veteran's history of in-service right salpingostomy with current 
complaints of fertility difficulties and somewhat variable 
menstrual periods.  Physical examination revealed a low 
transverse scar, unremarkable bimanual, and a normal size uterus 
without adnexal masses.  The examiner felt that additional 
testing may assist making a clearer medical assessment.  
Subsequently, the examiner authored an addendum in March 2008 
which explained that the Veteran's salpingostomy residuals will 
need continuous treatment concerning symptoms and pain related to 
the right side obstruction.  This finding served as the basis of 
the RO's assignment of a 10 percent disability rating.

Together, the October 2007 and March 2008 reports discuss the 
Veteran's symptom complaints, reported to the examiner as 
infertility and somewhat variable menstrual periods, with no 
indication suggesting disabling manifestations that are not 
controlled by continuous treatment.  The Board notes that the 
question of entitlement to separate compensation for the 
Veteran's infertility is a different issue and is addressed in 
the introduction section of this decision referring to the RO the 
issue of entitlement to special monthly compensation (SMC) based 
on infertility / loss of use of a creative organ.  The Board also 
finds that the symptom of somewhat variable menstrual periods are 
not disabling manifestations meeting any criteria for increased 
compensation under the applicable rating criteria.

As the October 2007 and March 2008 reports show no pertinent 
disability symptoms that are not controlled with continuous 
treatment, the disability picture shown by the evidence does not 
meet the criteria for a disability rating in excess of 10 percent 
for gynecological disability.  The Board further observes that 
neither the Veteran nor the evidence of record indicates any 
other manner of manifestation of her service-connected 
gynecological pathology; there is no suggestion of organ removal, 
complete atrophy of an organ, prolapse or displacement of uterus, 
complications of pregnancy, fistula, neoplasms, nor endometriosis 
(features contemplated in other Diagnostic Codes under 38 C.F.R. 
§ 4.116).  Therefore, there is no shown basis for assignment of 
any disability rating in excess of 10 percent under any 
applicable criteria for gynecological disability in this case.

The Board notes that the Veteran's status post salpingostomy does 
manifest in scarring in addition to its features as a 
gynecological disability.  The Board directed attention to the 
Veteran's testimony regarding this feature of the disability in 
its July 2006 remand, and an October 2007 VA scar examination 
report documents the clinical details of the pertinent scarring.  
The RO has since established a separate 10 percent disability 
rating for the Veteran's pertinent scarring.

The Veteran's service-connected scar associated with status post 
salpingostomy has been rated by the RO under the provisions of 
Diagnostic Code 7804.  The existence of a superficial scar (not 
associated with underlying soft tissue damage) that is painful on 
examination warrants a 10 percent rating, which is the maximum.  
38 C.F.R. § 4.118, Diagnostic Code 7804.

Additionally, Diagnostic Code 7801 pertains to all scars (other 
than on the head, face, or neck) which are deep or cause limited 
motion.  Pursuant to Diagnostic Code 7801, such a scar or scars 
warrants a 10 percent disability evaluation when it involves an 
area or areas exceeding 6 square inches (39 square centimeters).  
A 20 percent disability evaluation is warranted for when it 
involves an area or areas exceeding 12 square inches (77 square 
centimeters).  A 30 percent disability evaluation is warranted 
when it involves an area or areas exceeding 72 square inches (465 
square centimeters).  A 40 percent evaluation is warranted when 
it involves an area or areas exceeding 144 square inches (929 
square centimeters).

A 10 percent rating is warranted when the veteran has a scar (not 
on the head, face, or neck) that is superficial and does not 
cause limitation of motion if the scar has an area exceeding 144 
square inches (929 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 
7802.

The existence of a superficial, unstable scar (one where there is 
frequent loss of covering of skin over the scar) warrants a 10 
percent rating, which is the maximum. 38 C.F.R. § 4.118, 
Diagnostic Code 7803.

Pursuant to Diagnostic Code 7805, scars may otherwise be rated 
based on the limitation of function of the affected part.

The Board also notes, to the extent that functional impairment 
and muscular impairment may potentially be associated with post-
surgical scarring, that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The October 2007 VA scar examination report describes a low mid 
abdominal horizontal scar.  The Veteran described a pulling 
sensation with certain movements as well as an itching sensation.  
The scar was measured to be 12.5 x 0.2 cm in length and width.  
The scar was painful and tender to palpation.  There was no 
adherence of the scar to underlying tissue.  The Veteran denied 
frequent loss of skin covering the scar, such as ulcerations or 
breakdowns.  There were no herniations in area of scar.  The 
Veteran had no functional limitation due to the scar; while there 
was discomfort with certain motions the examiner expressly 
indicated that she does not limit any motion.

The Board finds that the detailed clinical findings in the 
October 2007 VA examination report show that there is no basis 
for assignment of a disability rating in excess of 10 percent for 
the Veteran's scar associated with status post salpingostomy.  
The scar is clearly measured to be less than 12 square inches (77 
square centimeters), no other applicable criteria for assignment 
of a higher disability rating are met.

The Board finds no rating in excess of 10 percent is warranted 
under Diagnostic Code 7801. The Board notes that no rating in 
excess of 10 percent is available under the provisions of 
Diagnostic Codes 7802, 7803, or 7804; a 10 percent rating is the 
maximum rating under those Codes.  The Board also notes that no 
limitation of function of the affected body part is shown in any 
of the evidence of record to warrant assignment of a disability 
rating in excess of 10 percent.  The Board finds no basis for 
assignment of any further increased disability rating in this 
case under any applicable Diagnostic Code.

When the RO assigned a separate 10 percent rating for the scar, 
they did so as part of the adjudication of this appeal for 
increased compensation for status post salpingostomy; the Board 
retains jurisdiction over all aspects of the appeal that have not 
been granted and must consider entitlement to increased ratings 
throughout the complete appeal period.  Although the claim on 
appeal was filed in December 2001, the RO assigned an effective 
date of April 2006 for the related scar rating.  The Board finds 
that as this assignment was essentially a partial grant of the 
appeal for increased compensation for features of the status post 
salpingostomy; the Board is required to consider whether the 
assigned rating was warranted earlier in the appeal period dating 
back to December 2001.

Although the Board finds that there is no basis for assignment of 
a disability rating in excess of 10 percent for the pertinent 
scar in this case, the Board does find that the assigned 10 
percent rating should be effective from the date of the Veteran's 
claim for an increased rating in this case.  The Board observes 
that the recently assigned 10 percent rating for the 
gynecological pathology itself, based upon an October 2007 and 
March 2008 VA examination report, was given an effective date in 
December 2001.  The Veteran has been expressly complaining of 
symptoms involving discomfort with motion since the December 2001 
claim.  The Board notes that the 10 percent rating for the scar 
contemplates tenderness, and the scar is shown to produce 
discomfort with certain motions.  As the evidence now shows that 
the scar warrants a 10 percent disability rating, and as there is 
no evidence of record that suggests that the scar was less 
severely symptomatic at any time during the appeal period, the 
Board finds that the most reasonable action is to assign the 
separate 10 percent disability rating for the scar effective from 
the date of claim in December 2001.

The Board finds that a separate 10 percent disability rating, but 
no higher, is warranted for the Veteran's scar residual of 
salpingostomy.

Conclusion and Extraschedular Consideration

In this decision, the Board has found that the VA examination 
reports of record are highly probative evidence with regard to 
evaluating the severity of the Veteran's manifestations of status 
post salpingostomy in this case.  The reports specifically 
document and address the Veteran's symptom complaints, document 
the pertinent specialized clinical findings, and present 
competent medical examiners' assessments of the disability's 
manifestations informed by direct interview and inspection of the 
Veteran together with consideration of the pertinent history.

The Board has reviewed the entirety of the evidence of record, 
including the Veteran's testimony and additional treatment 
records.  The Board finds that none of the evidence of record 
probatively contradicts the findings discussed above, nor does 
any of the evidence of record otherwise probatively show that the 
criteria for any further increased rating are met in this case.

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that the disability on appeal has been more 
severely disabling than the assigned disability rating reflects.  
Medical evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Board has carefully considered the Veteran's contentions and 
testimony. Lay testimony is competent to describe such complaints 
as the pain, itching, irritation, and appearance of a scar.  In 
this case, however, the competent medical evidence offering 
detailed specific findings and specialized determinations 
pertinent to the rating criteria are the most probative evidence 
with regard to evaluating the pertinent symptoms for the 
disability on appeal.  The Board accepts the Veteran's testimony 
regarding her experience with gynecological disability and 
scarring, but relies upon the competent medical evidence with 
regard to the specialized quantification and evaluation of 
clinical features.  The lay testimony has been considered 
together with the probative medical evidence clinically 
evaluating the severity of the pertinent disability symptoms.  
The preponderance of the most probative evidence does not support 
assignment of any further increased rating in this case.

Finally, in making these determinations, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence with regard to any adverse determination in 
this decision.  The preponderance of the evidence is against 
finding entitlement to any further increased rating in this 
appeal.  To that extent, as the preponderance of the evidence is 
against the claim, the benefit-of-the- doubt doctrine does not 
apply and the claim must be denied.  See Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

The Board also recognizes that the Veteran and the record refer 
to the impact of the service-connected disability on the 
Veteran's functioning, which can be understood to include work 
functioning.  In general, the schedular disability evaluations 
are determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  The application of such schedular 
criteria was discussed in great detail above.  To accord justice 
in an exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe a veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe a veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether a veteran's exceptional disability picture includes other 
related factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 116.  If this is the 
case, then the RO or the Board must refer the matter to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular rating.  
Id.

In this case, the symptoms described by the Veteran fit squarely 
within the criteria found in the relevant Diagnostic Codes for 
the disability at issue.  In short, the rating criteria 
contemplate not only her symptoms but the severity of her 
disability.  For these reasons, referral for extraschedular 
consideration is not warranted.

Staged ratings are not for application since the disabilities 
addressed in this decision are adequately contemplated by the 10 
percent rating for gynecological disease and the 10 percent 
rating for scarring throughout the period since the Veteran 
raised her claim for increased compensation.

Additionally, the Court recently held that a request for a total 
disability rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if 
the claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part and 
parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
currently sought in this appeal.  In the present case, the Board 
finds no such question is raised.  The Veteran has not contended 
that she is unemployable due to the service-connected 
gynecological disability or scarring featured in this appeal.  
The Board finds that neither the evidence nor the contentions of 
record otherwise raise the question of whether the Veteran is 
unemployable due to a disability on appeal.  Therefore, the Board 
finds that this appeal does not include an issue of entitlement 
to TDIU.




ORDER

Entitlement to a rating in excess of 10 percent for status post 
salpingostomy is not warranted.  To this extent, the appeal is 
denied.

Entitlement to 10 percent disability rating (but no higher) for 
scar, residual of salpingostomy, is warranted throughout the 
period on appeal, effective from December 2001.  To this extent, 
the appeal is granted.


REMAND

With regard to the service connection issues currently on appeal, 
the Veteran contends that she currently suffers from chronic 
disability of the bilateral knees and shoulders due to 
significant lifting and straining associated with her 
responsibilities during active duty service.  The Veteran has 
acknowledged that she was not diagnosed with arthritis in any of 
these joints during service, but recalls the onset of non-
disabling pain during that time.  The Board notes that the 
Veteran is competent to provide lay testimony of her recollection 
of significant lifting and straining during service, and it 
appears that the RO/AMC may have implicitly considered this 
testimony when it elected to provide the Veteran with a VA 
medical examination to evaluate her service connection claims.  
The corresponding October 2007 VA examination report presents a 
number of current clinical findings along with diagnoses of 
'bilateral shoulder strain' and 'patellofemoral syndrome of both 
knees.'  The report further contains imaging studies interpreted 
to show left shoulder soft tissue calcification located superior 
to the acromium process which "is probably posttraumatic."

However, the October 2007 VA examination report does not contain 
a medical opinion addressing the question of whether an 
etiological nexus exists between any current diagnosed disability 
and the Veteran's military service.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that 
remand is required for curative action to be taken to make the VA 
examination report adequate and to proceed with appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination with an appropriate specialist to 
determine the nature and etiology of the 
claimed current chronic disabilities of the 
bilateral shoulders and knees.  If the 
Veteran does not report for the new 
examination, the Veteran's claim file should 
nevertheless be forwarded to an appropriate 
specialist for review and an opinion.  It is 
imperative that the claims file be made 
available to and be reviewed by the examiner 
in connection with the examination.  Any 
tests deemed medically advisable should be 
accomplished.

The examiner should specifically address and 
discuss the Veteran's service treatment 
records.  For each currently diagnosed 
disability of either shoulder or either knee, 
the examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that the 
disability is etiologically related to the 
Veteran's service.  A rationale should be 
presented for all opinions expressed.

2.  The RO/AMC should then review the 
expanded record and determine if service 
connection for disability of either shoulder 
or of either knee may be granted.  If any 
benefit sought on appeal remains denied, the 
Veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


